Citation Nr: 1213738	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  06-02 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected residuals of surgical repair of decubitus ulcer with removal of right femoral head (right femur disability).  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1971 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service-connection, pursuant to 38 U.S.C.A. 1151, for his right femur disability and rated it as noncompensable. 

In September 2010, the Board remanded this matter for further evidentiary development.  Specifically, the RO was asked to obtain and associate updated VA treatment records from December 2005 to the present and to provide a VA examination to evaluate the nature and severity of the Veteran's right femur disability.  VA treatment records dated to October 2010 were associated with the claims file and the Veteran was afforded a VA examination in October 2010.  As will be discussed in greater detail below, the VA examination is inadequate and thus some of the Board's dictates have not been substantially complied with and matter must be remanded for further evidentiary development.  Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand:  To obtain another VA examination

In the October 2010 remand, the Board directed that the Veteran be scheduled for a VA orthopedic/neurologic examination to determine the current nature and severity of his right femur disability.  The examiner was asked to comment on the current level of his right hip pain and opine whether the resultant right hip disability was slight, moderate, or marked.  The examiner was also asked to comment on (i) whether there was any evidence of ankylosis of the right hip; (ii) the limitation of activity imposed by the Veteran's service-connected right femur disability; and (iii) the impact it has on the Veteran's economic adaptability.  

The Veteran underwent a VA examination in October 2010 where the Veteran asserted that his right femur disability caused weakness and instability.  He denied pain, swelling, or stiffness.  The examiner indicated that the Veteran was confined to a wheelchair due to a 1975 motorcycle accident which left him paraplegic.  The examiner noted that the Veteran was not employed and was receiving disability benefits for his paraplegia.  The Veteran's range of motion of the hip was flexion, abduction, adduction, external rotation, and internal rotation from 0 to 180 degrees.  It was noted that the Veteran was unable to perform hip extension although extension was noted from 0 to 30 degrees.  Regular hip flexion is from 0 to 125 degrees and hip abduction is from 0 to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II.  Given the fact that the Veteran's flexion and abduction readings exceed the normal range of motion noted in the regulations and given that the Veteran's extension was to 30 degrees and then the examiner indicated that she was unable to perform extension, it is unclear whether the Veteran actually underwent range of motion testing.  On remand, the examiner should again attempt to obtain range of motion testing and provide an explanation if the range of motion results exceed what is considered normal under 38 C.F.R. § 4.71a, Plate II.  

Further, the VA examiner indicated that she was unable to examine the Veteran's right hip manually because the Veteran had tape on the area.  The examiner then provided that the Veteran could not stand, ambulate or bear weight on his lower extremities due to his paraplegia.  The examiner noted that the Veteran was able to bath, groom, and use the bathroom by himself.  The examiner then provided that the Veteran was unable to secure gainful employment due to his paraplegia.  She indicated an inability to assess the residuals of the right hip surgery also due to his paraplegia.  

It appears that the examiner addressed the Veteran's level of right hip pain and, while she did not expressly comment on whether the Veteran had ankylosis, due to the fact that the Veteran was able to manually rotate his leg, it does not appear that the Veteran is suffering from ankylosis of the hip joint.  However, the examiner did not address the Veteran's limitation of activity due to his service-connected disability, to include commenting on the impact his disability has on his ordinary activities and ability to obtain gainful employment.  The Board notes that the VA examiner determined that she was unable to assess the Veteran's right femur disability due to his paraplegia.  In essence, it appears that the examiner has concluded that she cannot address the level of severity of the Veteran's right femur disability without resorting to speculation.  She did not provide an explanation for her findings and the Board finds that it is inadequate.  See Jones v. Shinseki, 23 Vet. App. 382 (2010)(holding that in order to rely on a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or be apparent upon a review of the record.) 

It is noted that the Veteran's September 2005 DRO hearing he indicated that his right femur disability also caused back pain and required him to wear a back brace because a residual of his femur disability was curvature of the spine.  Because the Veteran seeks an increased rating for the residuals of his surgical repair for the decubitus ulcer with removal of the right femoral head, the examiner is asked to comment on all residuals, to include any back disorders.  The Veteran also testified that his right femur disability precludes him from being able to successfully transfer from his wheelchair to his bed or a chair which causes him to fall.  See also January 1997 statement.  The Veteran is competent to provide lay statements regarding the symptoms he experiences.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The October 2010 examiner did not discuss these expressed limitations.  On remand, the examiner is asked to take into consideration the Veteran's competent statements regarding his limitations.  

While the Board is cognizant of the difficulty in rendering an opinion as to the severity of the Veteran's right femur disorder in light of his paraplegia, the examiner must consider all available evidence, including the Veteran's medical history, the medical evidence of file, and the subjective evidence provided by the Veteran and attempt to address that question.  If the examiner is unable to render an opinion, he or she must include a discussion of all relevant facts and provide an explanation as to why an opinion would be speculative.

Thus, the October 2010 VA examination report has failed to comport with the September 2010 Board Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  A new VA examination is necessary to assess the current severity of the Veteran's disability.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination to determine the extent and severity of his service-connected right femur disability.  The Veteran's claims file must be available to and reviewed by the examiner in conjunction with the examination, and such should be noted in the examination report.  The examiner is specifically asked to review the March 2004 VA medical opinion, the October 2010 VA examination report, a September 2010 VA treatment note evidencing 0 degrees range of motion for his lower extremities, a February 2007 treatment note showing that he was employable, the September 2005 DRO hearing transcript, and the January 1997 Veteran statement.  All tests or studies deemed necessary should be accomplished.  All pertinent symptomatology and findings should be reported in detail.  

Specifically, the examiner should include the ranges of motion of the Veteran's right hip as well as any ankylosis (favorable or unfavorable) of his hip, discussion of any impairment of the femur, to include fracture of the shaft or anatomical neck with nonunion with or without loose motion, or fracture of surgical neck with false joint and malunion with marked, moderate, or slight knee or hip disability.  If the Veteran's range of motion exceeds what is noted as normal under 38 C.F.R. § 4.71a, Plate II, the examiner is asked to provide an explanation as to such findings.  

The examiner is also asked to address the Veteran's complaints of back pain, curvature of the spine, and his back brace and discuss whether it is at least as likely as not that his back problems are caused by his right femur disability.  

The examiner should also discuss whether the Veteran's right femur disability exhibits weakened movement, excess fatigability, or incoordination that is attributable to the applicable service-connected disorder.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiner should also express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his low back repeatedly over a period of time.  The examiner is also asked to determine to what extent, if any, the Veteran's right femur disability has increased in severity since his October 2010 VA examination.  

The examiner is also asked to render an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected right femur disability.

Although it is the responsibility of the VA rating specialist to determine, based on all the relevant evidence of record--including reports of examination, outpatient treatment records, lay statements, letters from employers, and evidence pertaining to the Veteran's educational background and employment history--whether the Veteran is unable to obtain or retain substantially gainful employment in light of his service-connected disability alone, the VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disability.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's condition precludes standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom. Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

Although the examiner is not required to offer an opinion on the general employability of the Veteran, the examiner should, in this case, offer such an opinion as to whether it is at least as likely as not that the Veteran's service-connected right femur disability alone precludes his ability to obtain or maintain substantially gainful employment.  The examination report must include a complete rationale for all opinions and conclusions expressed.

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided.  If the examiner is unable to provide any of the requested opinions without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  For example, no medical expert could provide the requested opinion because information from service or shortly thereafter is missing; current medical knowledge could yield many possible answers and/or opinions; the examiner lacks the expertise to render the requested opinion; or other testing is needed. In so doing, the examiner should also identify the evidence required in order to render a non-speculative opinion.  Thereafter, the AMC should attempt to obtain any identified evidence and return the claims file to the examiner for completion of the opinion.

3. Thereafter, the RO should readjudicate the Veteran's claim for a compensable rating for the right femur disability.  If the benefit sought remains denied, furnish a SSOC to the Veteran and his representative.  The SSOC should contain, among other things, a citation to, and summary of the entirety of 38 C.F.R. § 4.71a (Diagnostic Codes 5250 to 5255), and any other regulations and diagnostic codes deemed applicable.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


